                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    ANTONIO RICARDO WHITE,                               )
                                                         )
                   Plaintiff,                            )
                                                         )
            v.                                           )           No. 4:16-CV-886 CAS
                                                         )
    TERRY RUSSELL, et al.,                               )
                                                         )
                   Defendants.                           )

                                    MEMORANDUM AND ORDER

         Before the Court are plaintiff’s motions for extension of time to pay his initial partial

appellate filing fee, as well as his motion for extension of time to file his appellate brief.

         The Court notes that the Eighth Circuit Court of Appeals dismissed plaintiff’s appeal on

June 27, 2019. See White v. Russell, No. 19-1271 (8th 2019). Thus, plaintiff’s motions will be

denied as moot.1

         Accordingly

         IT IS HEREBY ORDERED that plaintiff’s motion for extension of time to pay the initial

partial appellate filing fee [Doc. #99] and for extension of time to file his appellate brief [Doc.

#100] are DENIED AS MOOT as this matter has been dismissed by the United States Court

of Appeals.




                                                         CHARLES A. SHAW
                                                         UNITED STATES DISTRICT JUDGE

Dated this 17th day of July, 2019.


1
 The Court notes that even if the matter was still pending in the Eighth Circuit Court of Appeals, this Court would
not have jurisdiction to grant plaintiff additional time to file his appellate brief.
